COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 JOSE MANUEL BRITO,                           §
                                                              No. 08-15-00196-CR
                            Appellant,        §
                                                                Appeal from the
 v.                                           §
                                                               384th District Court
 THE STATE OF TEXAS,                          §
                                                            of El Paso County, Texas
                           State.             §
                                                              (TC# 20140D05269)
                                               §



                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until November 1, 2015. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Genesis Stephens, Court Reporter for the 384th District Court,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before November 1, 2015.

       IT IS SO ORDERED this 2nd day of October, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.